Lacombe, J.
In disposing of this case I feel controlled by the decision in Arthur v. Butterfield, 125 U. S. 70, 8 Sup. Ct. Rep. 714, to hold that these goods are manufactures of hair, and, as such, provided for by the clause in Schedule M, § 2504, of the Revised Statues, under the phrase, “and all other manufactures of hair, not otherwise provided for, thirty per centum ad valorem.” The precise point nowraised, viz., whether this grade of cattle-hair goods are manufactures of hair, does not seem to have been presented to the supreme court in the three earlier cases where such goods were before that court, (Arthur v. Herman, 96 U. S. 141; Arthur v. Fox, 108 U. S. 125, 2 Sup. Ct. Rep. 371; Herman v. Arthur’s Ex’rs, 127 U. S. 363, 8 Sup. Ct. Rep. 1090;) and therefore, in opinions given in those cases, there is found no discussion of that clause. I shall therefore follow the construction of the similar clause which was approved in the Butterfield Case. This particular case is then left to be de*882termined on the form of protest; and inasmuch as that, in both its clauses, evidently insisted upon the classification of the article as one non-enumerated, it is not sufficiently specific to warrant a recovery. Verdict directed for defendant.